                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


Future Claimants’ Representative, Tort                   )
Claimants’ Committee, and Coalition of Abused            )
Scouts for Justice,                                      )   Civil Action No. 21 – 00392 (RGA)
                                                         )
                 Petitioners,                            )   Bankruptcy Case No. 20-10343 (LSS)
                                                         )
          v.                                             )
                                                         )
Boy Scouts Of America And Delaware BSA, LLC              )
                                                         )
                 Respondent.                             )


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission pro

hac vice of Eric R. Goodman, Esquire, of the firm of Brown Rudnick, LLP, Seven Times Square,

New York, NY 10036 to represent Petitioner, the Coalition of Abused Scouts for Justice, in this

matter.



Dated: April 16, 2021                         /s/ Rachel B. Mersky
                                              Rachel B. Mersky (DE Bar No.: 2049)
                                              Monzack Mersky and Browder, P.A.
                                              1201 N. Orange Street, Suite 400
                                              Wilmington, DE 19801
                                              Telephone: (302) 656-8162
                                              Facsimile: (302) 656-2769
                                              Email: rmersky@monlaw.com
                                              Attorneys for the Coalition of Abused Scouts for Justice


               ORDER GRANTING MOTION TO BE ADMITTED PRO HAC VICE

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



Date:
                                        THE HONORABLE RICHARD G. ANDREWS
                                        CHIEF UNITED STATES DISTRICT JUDGE
{00209776}
             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York,

Illinois, Ohio, U.S. Court of Appeals for the Sixth and Ninth Circuit, U.S. District Courts for the

Northern and Southern Districts of Ohio, U.S. District Courts for the Northern District of Illinois,

U.S. District Courts for the Eastern District of Michigan, U.S. District Courts for the Western

District of Pennsylvania, U.S. District Courts for the Southern District of New York and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 9/1/2016, I further certify that the annual fee of $25.00 has been paid to the

Clerk of Court or, if not paid previously, the fee payment will be submitted to the Clerk’s Office

upon the filing of this motion.



Dated: April 16, 2021                         /S/ Eric R. Goodman
                                              Eric R. Goodman
                                              BROWN RUDNICK LLP
                                              Seven Times Square
                                              New York, NY 10036
                                              Telephone: (212) 209-4800
                                              Email: egoodman@brownrudnick.com




{00209776}                                       2
